DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method of generating oligodendroglial lineage cells comprising culturing cells.
Group II, claim(s) 13 and 19, drawn to an oligodendroglial lineage cell and pharmaceutical compositions thereof.
Group III, claim(s) 14, drawn to a recombinant vector comprising a nucleotide sequence encoding SOX10, OLIG2 and NKX6.2, wherein the vector is a non-viral vector or a viral vector, e.g. a retroviral vector, preferably a lentiviral vector.
Group IV, claim(s) 15 and 20, drawn to a human NPC, PSC, iPSC or fibroblast comprising one or more exogenous nucleic acid(s) encoding at least one or more of SOX1O, OLIG2 and .
Group V, claim(s) 16 and 17, drawn to a method of screening for a compound promoting oligodendroglial differentiation and/or maturation.
Group VI, claim(s) 21 and 22, drawn to a method of treating disease comprising administering an effective amount of oligodendroglial lineage cells.
Group VII, claim(s) 23, drawn to a method of treating a disease in a subject, comprising administering a therapeutically effective amount of the human NPC, PSC, iPSC or fibroblast comprising one or more exogenous nucleic acid(s).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The materially distinct cells selected from neural progenitor cells (NPCs), pluripotent stem cells (PSCs), induced pluripotent stem cells (iPSCs) and fibroblasts (claims 1, 15, 16, 20 and 23).
The structurally distinct markers selected from PDGFRA, ST8SIA1, NG2, 04, GALC, 01, PLP, MBP, CNP, MAG, OLIG1, MOG or a single specific combination thereof (claims 2 and 17).

Applicant is required, in reply to this action, to elect a single species (from each of Groups A and B above) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 14 is the only generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I requires cells are cultured until they are oligodendroglial lineage cells, whereas the cells of Group IV are directed to a human NPC, PSC, iPSC or fibroblast comprising at least one exogenous nucleic acid(s) encoding SOX1O, OLIG2 and NKX6.2.  The cells of Group IV are not necessarily oligodendroglial lineage cells because there is no culture step.  Additionally, the provisions of PCT Rule 13.2 provide for a product, a process specially adapted for the manufacture of the said product, and a use of the said product; but not for multiple products (Groups II and III) and different methods of use  (ex. Groups V and VI).  Thus, the instant groups lack a common technical feature.
Furthermore, Groups I-VII lack unity of invention because oligodendroglial lineage cells are not a special technical feature that makes a contribution over the prior art. Zhang et al., US 20100159595 A1 (cited on the ISR filed 1/3/2019) teaches production of oligodendroglial lineage cells comprising culturing a neural progenitor cell in agents that induce sex determining region Y-box 10 (SOX10), OLIG2 and NK2 homeobox 2 expression, which teaches the method of instant claim 1.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.